Case 21-10054-AJC Doc 25 Filed 03/23/21 Page 1of1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

Case No. Zl-ive SY °

In re:
Chapter 13°

Aatae enrey

Debtor /

DEBTOR CERTIFICATE OF COMPLIANCE AND REQUEST
FOR CONFIRMATION OF CHAPTER 13 PLAN

As required under Local Rule 3015-3(B)(2), the debtor in the above captioned matter

certifies as follows:

1. Paymént ofall postpetition domestic support obligations (check which paragraph applies).

hs Since the filing of this sariiuicy, e debics has not been required by a judicic:
or administrative order, or by statute to pay any domestic support obligation as
defined in 11 U.S.C. §101(14A); or
B. The debtor has paid, either directly or to the chapter 13 trustee under the last filed
plan, all amounts that are required to be paid under a domestic support obligation and
that first became payable after the date of the filing of the petition if the debtor is
required by a judicial or administrative order, or by statute, to pay such domestic
support obligation.

2. The debtor has filed all federal, state and local tax returns required by law to be filed

under 11 U.S.C. §1308 for all taxable periods ending during the four year period ending on the date

of the filing of the petition commencing this bankruptcy case.

in this Certificate is true and

   

I declare under penalty of perjury that the information prov

correct. |

 

Bebtor’s Signature

 

Dated:
Joint Debtor’s Signature (if applicable)

LF-67 ( rev. 12/01/09)
